

113 HR 1742 : Vulnerable Veterans Housing Reform Act of 2013
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 1742IN THE SENATE OF THE UNITED STATESOctober 29, 2013Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo exclude from consideration as income under the United States Housing Act of 1937 payments of pension made under section 1521 of title 38, United States Code, to veterans who are in need of regular aid and attendance, and for other purposes.1.Short titleThis Act may be cited as the Vulnerable Veterans Housing Reform Act of 2013.2.Exclusion from incomeParagraph (4) of section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(4)) is amended—(1)by striking and any amounts and inserting , any amounts;(2)by striking or any deferred and inserting , any deferred; and(3)by inserting after prospective monthly amounts the following: , and any expenses related to aid and attendance as detailed under section 1521 of title 38, United States Code.3.Utility allowances and dataSection 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended—(1)in paragraph (2), by adding at the end the following new subparagraph:(D)Utility allowance(i)In generalIn determining the monthly assistance payment for a family under subparagraphs (A) and (B), the amount allowed for tenant-paid utilities shall not exceed the appropriate utility allowance for the family unit size as determined by the public housing agency regardless of the size of the dwelling unit leased by the family.(ii)Exception for certain familiesNotwithstanding subparagraph (A), upon request by a family that includes a person with disabilities, an elderly family, or a family that includes any person who is less than 18 years of age, the public housing agency shall approve a utility allowance that is higher than the applicable amount on the utility allowance schedule, except that in the case of a family that includes a person with disabilities, the agency shall approve such higher amount only if a higher utility allowance is needed as a reasonable accommodation to make the program accessible to and usable by the family member with a disability.; and(2)by adding at the end the following new paragraph:(21)Utility data(A)PublicationThe Secretary shall, to the extent that data can be collected cost effectively, regularly publish such data regarding utility consumption and costs in local areas as the Secretary determines will be useful for the establishment of allowances for tenant-paid utilities for families assisted under this subsection.(B)Use of dataThe Secretary shall provide such data in a manner that—(i)avoids unnecessary administrative burdens for public housing agencies and owners; and(ii)protects families in various unit sizes and building types, and using various utilities, from high rent and utility cost burdens relative to income..Passed the House of Representatives October 28, 2013.Karen L. Haas,Clerk